                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


BARRY J. SMITH, SR.,

                    Plaintiff,

      v.                                             Case No. 19-cv-671-pp

UNITED STATES CONGRESS,
and WISCONSIN LEGISLATURE,

                    Defendants.


ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT
                         (DKT. NO. 17)


      This is the sixth case filed by the plaintiff in this district alleging

violations of his constitutional rights based on his status as a convicted felon.

      On November 14, 2019, the court granted the Wisconsin Legislature’s

motion to dismiss, granted the United States Congress’s motions to dismiss,

denied as moot the Congress’s motions to consolidate cases, denied without

prejudice Congress’s motions to bar the plaintiff from further filings and

dismissed the case. Dkt. No. 15. Less than a month after the court entered

judgment, the plaintiff filed this motion to alter or amend that judgment. Dkt.

No. 17. The court will deny the motion.

      The plaintiff filed his motion under Federal Rule of Civil Procedure 59(e);

that rule allows a party to file a motion to “alter or amend a judgment” within

twenty-eight days of the date the judgment is entered. To prevail on a Rule

59(e) motion, a party must clearly establish “(1) that the court committed a



           Case 2:19-cv-00671-PP Filed 09/08/20 Page 1 of 3 Document 21
manifest error of law or fact, or (2) that newly discovered evidence precluded

entry of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th

Cir. 2013) (quoting Blue v. Hartford Life & Accident Ins. Co., 698 F.3d 587, 598

(7th Cir. 2012)). A “manifest error” is the “wholesale disregard, misapplication,

or failure to recognize controlling precedent.” Oto v. Metro. Life Ins. Co., 224

F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063,

1069 (N.D. Ill. 1997)). “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party.” Id.

      The plaintiff timely filed his motion, but he has not identified any newly

discovered evidence. He disagrees with the court’s analysis, arguing that

because members of Congress are not “the Sovereign of the United States,”

they cannot regulate his ability to possess a firearm after he has served his

sentence. Dkt. No. 17 at 3, 9. That disagreement is not a manifest error of law

requiring the court to alter or amend the judgment under Rule 59(e).

      In its order dismissing the case, the court explained that because the

defendants had not waived their sovereign immunity, the court no jurisdiction

over the plaintiff’s claims. Dkt. No. 15 at 6, 9. The court clarified that even if it

had jurisdiction, it would have dismissed the United States Congress as a

defendant because the plaintiff’s claim against it was without merit. Id. at 7.

Similarly, the court stated that it would have denied the claim against the

Wisconsin Legislature on the merits had the Legislature waived its immunity.

Id. at 8. The plaintiff has not demonstrated that the court disregarded,

misapplied or failed to recognize controlling precedent. Citing various




         Case 2:19-cv-00671-PP Filed 09/08/20 Page 2 of 3 Document 21
constitutional amendments, the plaintiff makes many of the same arguments

he raised in his complaint and in opposition to the motions to dismiss. The

court has considered, analyzed and rejected those arguments. The plaintiff has

not demonstrated that the court committed a manifest error in law or in fact,

or that its decision to dismiss the case was otherwise incorrect. There is no

basis for the court to grant the plaintiff’s motion to alter or amend the

judgment.

      The court DENIES the plaintiff’s motion to alter or amend judgment. Dkt.

No. 17.

      Dated in Milwaukee, Wisconsin this 8th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




          Case 2:19-cv-00671-PP Filed 09/08/20 Page 3 of 3 Document 21
